Citation Nr: 0619900	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-15 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an earlier effective date than October 10, 
1997 for a total disability rating for PTSD, to include on 
the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to August 1970.

This matter is on appeal to the Board of veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims (Court) from a June 2004 Board 
decision that in part granted an effective date of October 
10, 1997, for a TDIU.  In June 2005, the Court vacated the 
June 2004 Board decision on the effective date for a TDIU and 
remanded the case to the Board for readjudication and the 
issuance of a new decision.  In August 2005, the Board 
remanded the case to the RO for further development.  The 
case was recently returned to the Board.  The issue has been 
revised to reflect the substantive argument recently 
presented on behalf of the veteran. 

In August 2003, a Deputy Vice Chairman of the Board granted 
the representative's motion to advance the case on the 
Board's docket.  38 C.F.R. § 20.900(c).  


FINDING OF FACT

From January 1, 1996, the veteran's PTSD symptoms are severe 
and have prevented substantially gainful employment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
retroactive to January 1, 1996 have been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.343, 3.400, 4.7, 
4.16(c), 4.130, 4.132, Diagnostic Code 9411 (effective prior 
to and as amended effective November 7, 1996).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, before the veteran's current claim to 
establish entitlement to an earlier effective date than June 
4, 2001 for a 70 percent evaluation for PTSD and entitlement 
to a TDIU.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The September 2005 RO letter issued pursuant to the August 
2005 Board remand informed him of the provisions of the VCAA 
and he was advised to identify any evidence in support of his 
claim for an earlier effective date that had not been 
obtained.  It emphasized relevant evidence and invited the 
veteran to provide any evidence or information he had 
pertaining to the claim.  The letter provided additional 
information regarding the applicable law and regulations 
regarding the effective date determination in a claim for 
increase in addition to information on the evidence needed to 
substantiate this claim.  Pursuant to this letter, the 
representative advised the RO in February 2006 that a request 
to search for records at several VA facilities should be 
disregarded.   


The correspondence mentioned above advised him of the 
evidence he needed to submit to show that he was entitled to 
an earlier effective date for an increased evaluation for 
PTSD including a TDIU.  The VCAA-directed letter informed him 
that VA would obtain pertinent federal records.  He was 
informed that VA would also make reasonable efforts to obtain 
any identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, a 
comprehensive VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication of the 
claim and as a result the timing of the notice does not 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini.  As explained below the Board 
concludes that the applicable notice and duty to assist 
requirements have been substantially met in this case.  The 
comprehensive VCAA notice was issued while the case was on 
remand from the Board and it issued before the VA considered 
the claim again on the merits in March 2006.  Thus any timing 
deficiency in not providing comprehensive notice earlier was 
cured by subsequent action in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The VCAA specific 
letter in September 2005 had a specific reference on page 2 
that invited him to submit any evidence he possessed that 
pertained to his claim, and to advise VA if there was any 
evidence or information he thought would support his claim.  
The Board finds this statement fairly represented the content 
of the "fourth element".  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly prior 
to the initial determination is harmless error.  The record 
shows the veteran had a meaningful opportunity to participate 
effectively in the processing of the claim.  Furthermore, 
there was no harm in any notice deficiency with respect to 
the effective date element for compensation, as the Board is 
substantially granting the claim and there was sufficient 
notice incorporated into the March 2006 supplemental 
statement of the case.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The development of the claim the produced relevant VA 
clinical records and records from the Social Security 
Administration (SSA).  The veteran also testified at a RO 
hearing.  More recently, the representative asked that the RO 
terminate development for additional VA medical records.  
Thus, the Board finds the development is adequate when read 
in its entirety, and it satisfied the directive in the remand 
order and the obligations established in the VCAA.  The duty 
to assist having been satisfied, the Board will turn to a 
discussion of the issue on the merits.


Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by the VA's Schedule for 
Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003). Separate rating codes 
identify the various disabilities. 38 C.F.R. Part 4. An 
evaluation of the level of disability present includes 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of symptoms 
on the veteran's functional abilities. 38 C.F.R. § 4.10. In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2. 
When there is a question as to which of two ratings should be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. 38 C.F.R. § 4.7. 

The applicable statute and regulations provide that the 
effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  The effective date for an increase in disability 
compensation shall be the date of claim or a year earlier if 
an ascertainable increase is shown within the year prior to 
the date of receipt of claim.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).  Ascertainable (to 
ascertain) means "to find out definitely; learn with 
certainty or assurance; determine".  The Random House 
College Dictionary, 78 (Rev. ed. 1982).  However, in general, 
where the increase does not precede the date of claim, the 
effective date is governed by the later of the date that it 
is shown that the requirements for an increased evaluation 
are met or the date the claim for an increased evaluation is 
received.  See Harper v. Brown, 10 Vet. App. 125 (1997); 
Quarles v. Derwinski, 3 Vet. App. 129, 135 (1993) and 
VAOPGCPREC 12-98.  

The record shows the veteran's representative argues, in 
essence, that the claim for an earlier effective date for a 
total disability rating to include a TDIU should be from a 
year prior to the date of claim for increase in July 1996.  
It is pertinent to note that the RO rating decision in 
January 1995 granted service connection for PTSD with an 
initial 30 percent evaluation from June 1994.  The veteran 
disagreed with the effective date and the RO rating decision 
in May 1995 approved an earlier effective date in November 
1993 for service connection and the initial 30 percent 
evaluation.  The RO issued notice in May 1995.  

The next pertinent correspondence received from the veteran 
was in February 1996 wherein he sought a temporary total 
disability evaluation for a period of VA hospitalization from 
November 22, 1995 to December 13, 1995.  The summary of this 
admission shows the veteran reported getting increasingly 
depressed and the mental status examination at the time of 
admission found him markedly anxious with a depressed and 
negative affect.  He was properly oriented without any 
evidence of a memory deficit or active self-destructive 
ideation.  His thoughts were integrated, and there was no 
evidence of delusional thinking.  A long history of PTSD was 
noted as was his involvement in PTSD groups.  The summary 
indicated he also continued taking Methadone as an inpatient 
and he was to return to a private Methadone center.  The Axis 
I diagnosis was PTSD and the Axis II diagnosis was passive-
dependent personality. Major depression and substance abuse 
were stated as secondary diagnoses.

Based on this report, the RO granted the temporary total 
disability evaluation under 38 C.F.R. § 4.29 from the date of 
admission through December 1995 and resumed the 30 percent 
evaluation from January 1996.  The record showed that PTSD 
was the veteran's only service-connected disability.  The RO 
issued notice in March 1996.

The report of the veteran's VA hospitalization from May 31, 
1996 to June 3, 1996 shows he reported getting increasingly 
depressed and having flashbacks of Vietnam.  He appeared 
somewhat anxious at admission and had a mildly depressed 
affect.  There was no evidence of significant perceptual 
disturbance or cognitive impairment or active or passive 
self-destructive thinking.  The veteran was discharged 
against medical advice and he stated that he was returning to 
a private substance abuse program.  The Axis I diagnosis was 
rule out major depression, and the diagnosis on Axis II was 
passive dependent personality.  The global assessment of 
functioning (GAF) score on Axis V was 60.  The Board notes 
that the GAF is a scale reflecting the psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994-(DSM-IV)).  For example GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect major 
impairment in work or family relations or in judgment, 
thinking or mood.  See DSM-IV at 32. 

The RO received the veteran's correspondence requesting an 
increase in the PTSD rating on July 8, 1996.  He stated that 
he was receiving treatment at a VA medical center.  Thus, the 
representative is correct that this claim is based on a 
formal claim for increase in the existing rating since the 
veteran did not appeal the initial rating determination other 
than disputing the effective date element.  38 C.F.R. 
§ 3.160.  A claim for a TDIU is viewed as a claim for 
increase and the generally applicable rules for the effective 
date of an increased evaluation referenced previously would 
apply to the TDIU determination.  Although a review of the 
recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, in a 
claim for increase such as the veteran's, the regulations do 
not give past medical reports precedence over current 
findings where such current findings are adequate and 
relevant to the rating issue.  See Powell v. West, 13 Vet. 
App. 31 (1999), Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The VA psychiatric examiner in August 1996 reviewed the 
claims file and noted the veteran's history of 
hospitalization, individual therapy twice monthly and group 
therapy several times a week.  He was prescribed Prozac and 
the substance abuse program he attended three times a week 
required daily Methadone.  It was reported he "remained 
unemployed" and with regard to his employment history the 
examiner referred to a VA examination in June 1994.  That 
record showed he was unemployed for about four years and 
received SSA disability.  The diagnoses at that time included 
PTSD and schizoaffective disorder, and other contemporaneous 
records show PTSD and major depression were coexisting 
diagnoses.  Currently, he was described as oriented to time, 
place, and person, but he did not know the correct date.  He 
complained of depression and anxiety attacks, difficulty 
concentrating, crying spells several times a week.  He was 
described as very irritable and the examiner stated the 
veteran had suicidal ideation and disturbed sleep.  The 
diagnosis was PTSD.

His correspondence to VA in August 1997 noted flashbacks and 
nightmares were more common and intense.  A treatment team 
summary dated October 10, 1997, reported that testing in an 
assessment completed in September 1997 reflected severe 
intensity and frequency of PTSD symptoms over the past month.  
The current GAF score was 50 which reflected serious impact 
of psychiatric symptoms on social and occupational 
functioning over the one month prior to the evaluation.  The 
result was reported as due to PTSD and other psychiatric 
diagnosis.  His current cognitive functioning was described 
as grossly intact and he was deemed capable of managing his 
funds.  The current treatment recommendations included 
medication management and individual psychotherapy on a 
regular basis.  The prognosis was guarded and a reevaluation 
was planned in six months.  The outpatient reports relevant 
to this evaluation are of record.    

The VA psychiatric examiner in February 1998 reported the 
veteran's ill health, responses to interferon injections, 
PTSD and depression all contribute to a severe deteriorating 
condition both mentally and physically.  The examiner noted 
that the veteran lost about half time from work.  His speech 
was described as slow and hesitant and his concentration and 
communication as poor.  The Axis I diagnoses were PTSD, 
opioid dependence, in remission, and recurrent major 
depression disorder. An Axis II diagnosis was made of a 
dependent personality disorder. The GAF score was 40.  His 
hearing testimony regarding employment was consistent with 
this presentation and he noted having the taxi cab company 
affiliation for about seven years.  

A June 1998 statement from a VA physician indicated the 
veteran was currently a VA mental hygiene clinic patient.  He 
experienced increasing problems with mood, irritability, 
nightmares, flashbacks, isolation, poor appetite, and 
occasional violent temper outbursts.  He reportedly had had 
increasing difficulty holding a job because of problems with 
low energy, poor concentration, and outbursts of anger.  The 
veteran was described as a very troubled individual who was 
in need of intense outpatient services. The current working 
diagnoses included PTSD, major depression, and heroin 
dependence, in remission. The examiner opined that given the 
severity of the veteran's symptoms and his difficulty 
controlling and expressing his rage, and in light of 
difficulty working for the cab company, it would be prudent 
to have a psychiatric assessment and treatment begun before 
work could be resumed. The veteran currently refused group 
and individual therapy.  A VA clinician in July 1998 reported 
a GAF score of 50-65 for the veteran's functioning level in 
the previous year.

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders including PTSD.  See 61 Fed. Reg. 
52695-52702 (1996).  Where, as here, the amended regulations 
expressly provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  DeSousa v Gober, 10 Vet. App. 461, 467 
(1997).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) 
("plain language of section 5110(g) prohibits a retroactive 
award prior to the effective date of the legislation"), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  See also VAOPGCPREC 
3-2000 and 7-2003.  As a result of the Board decision in 
2004, the veteran has a 100 percent schedular evaluation from 
October 10, 1997 so the question of entitlement to a TDIU 
going forward from that date in moot.  See VAOPGCPREC 6-99.  

Under the criteria in effect prior to November 7, 1996, the 
severity of a psychiatric disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability. Adjectival descriptions such as "severe" were 
not determinative of the degree of disability, rather the 
report and analysis of the symptomatology and full 
consideration of the whole history by the rating agency was 
determinative. 38 C.F.R. § 4.130 (1996).  Social 
inadaptability was evaluated only as it affected or impaired 
industrial adaptability. See 38 C.F.R. § 4.129 (1996).

The rating scheme provided a 50 percent evaluation where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  A 70 
percent evaluation was provided where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was provided where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community.  A 100 percent rating was also warranted when 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  Finally, the rating was 
authorized when the veteran was demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  This element was interpreted as an independent 
basis for the 100 percent schedular evaluation.  See, for 
example, Johnson v. Brown, 7 Vet. App. 95 (1994).  An 
alternative means of achieving a total schedular evaluation 
was available under section 4.16(c), which appears with the 
former version of the TDIU criteria set out in the discussion 
that follows.  

Under the newly effective regulatory changes, the schedule of 
ratings for mental disorders in this portion of the rating 
schedule employs the nomenclature based upon the DSM-IV.

The revised regulations provide that a 50 percent evaluation 
is warranted when symptomatology causes occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is awarded for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name warrant 
a 100 rating.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a).

The provisions of paragraph (a) of this section are not for 
application in cases in which the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c), effective 
March 1, 1989 (54 Fed. Reg. 4280, 4281, January 30, 1989) 
through November 6, 1996 (61 Fed. Reg. 52695, 52700, October 
8, 1996).  The record shows that PTSD is the veteran's only 
service connected disability.  

After carefully considering the record regarding the 
veteran's PTSD and its effect on his employability, the Board 
concludes that for the entire period from January 1, 1996 the 
veteran should receive a 100 percent schedular evaluation for 
PTSD in view of the probative evidence contained in this 
sufficiently developed record.  Elkins v. Gober, 229 F. 3d 
1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(and cases cited therein).  Further, in evaluating the 
evidence and assigning relative probative weight, the Board 
has applied the benefit of the doubt rule liberally, as 
intended.  See 38 C.F.R. §§ 3.102, 3.103(a).

Read liberally, the veteran's argument all along has been 
that he is totally disabled on account of his PTSD and the 
matter of entitlement to a TDIU as an alternative basis for 
the total disability rating was an intertwined issue 
reasonably raised in the record.  For the period prior to 
November 7, 1996, the rating scheme in effect does not 
provide bright lines of demarcation between the various 
interval ratings.  Further, as noted previously, it provided 
a 100 percent evaluation where there was a demonstrable 
inability to obtain or maintain employment, and this was 
interpreted as an independent basis for the 100 percent 
schedular evaluation.  Johnson, supra.  Also, the alternative 
means of achieving a total schedular evaluation under section 
4.16(c) is determinative as will become apparent in the 
discussion that follows.  

In summary, for the period prior to the formal claim for 
increase in July 1996, there is evidence of an ascertainable 
increase from the date of VA hospitalization in November 
1995.  The veteran received a 100 percent evaluation for this 
period of hospitalization through December 1995 as provided 
under section 4.29.  Thereafter, in the period prior to 
October 10, 1997, there was a formal VA examination, a 
comprehensive outpatient assessment and a brief period of 
hospitalization.  The hospitalization in May 1996 albeit 
brief was the second psychiatric admission in six months.  In 
addition, the VA examiner in August 1996 noted suicidal 
ideation, significant irritability and essentially no change 
in the employment history over a several year period.  The 
picture is consistent thereafter in view of the treatment 
team assessment in September 1997 reporting a GAF score of 50 
for at least the month preceding the evaluation.  The report 
in February 1998, hearing testimony and other statements are 
relevant to the extent they tend to present a consistent 
picture of the PTSD manifestations.  It is apparent from the 
record that the veteran's employability would be 
substantially compromised and the deteriorating GAF score to 
the 50 range was essentially a reflection of his overall 
level of disability.  The record received from the SSA shows 
the primary disabling condition from 1992 was not PTSD but 
under the category of "affective/mood disorders".  Thus, 
from the record, it appears unlikely the veteran could have 
obtained or maintained gainful employment at any time from 
January 1, 1996.  This evidence viewed liberally would 
support at least a severe disability on account of PTSD which 
equates with a 70 percent evaluation that contemplates 
persistent symptoms that severely impair establishing and 
maintaining effective or favorable relationships or in 
obtaining or retaining employment.  

Therefore, overall it appears there was substantial probative 
evidence that PTSD was a more disabling element from the 
standpoint of employment.  Thus, in view of this evidence, 
which the Board finds highly probative, the Board will assign 
a 70 percent schedular evaluation under the rating scheme 
then in effect in January 1996.  The Board has not overlooked 
the veteran's other psychiatric disorders; however for the 
period at issue it seems clear that PTSD was the principal 
disability from the standpoint of employability.  The benefit 
of the doubt rule is applicable in view of the evidence that 
contains the therapy team's comprehensive assessment and the 
hospital and examination reports that address PTSD 
manifestations that impact his ability to interact with other 
people, which is significant from the standpoint of 
employability.  Therefore, the veteran should receive the 
schedular 100 percent evaluation through section 4.16(c), in 
effect in January 1996, since only a 70 percent evaluation is 
deemed appropriate.  In the Board's view there is sufficient 
evidence of unemployability on account of PTSD.  

In addition, the evidence subsequent to the changes 
effectuated in 1996 supports the continuation of the 100 
percent schedular rating.  For example the predominating GAF 
score was no greater than 50 which is probative of overall 
functioning.  Also 38 C.F.R. § 3.343 weighs against any 
reduction in the 100 percent scheduler rating which, as a 
result of this decision, had not been in effect more than 
five years at that time (the mid 1990's).  See for example 
VAOPGCPREC 6-02 applying protections from severance to 
retroactive initial grants of service connection for a period 
more than 10 years.  The provisions of section 3.343 have 
remained in effect throughout the appeal period and they are 
applicable to the continuation of the 100 percent evaluation.  
Under section 3.343(a), which applies specifically to the 
continuation of total schedular disability ratings, the 
criteria that must be satisfied to effect a reduction are 
rather stringent.  For example, it is provided, inter alia, 
that an examination showing material improvement is not, 
alone, sufficient to justify a reduction unless it is found 
that the improvement was attained "under ordinary conditions 
of life, i.e., while working or actively seeking work..."  
The version of § 3.343(a) in effect in 1996 is in accord with 
the current version.  

The Board has commented on the evidence that it determined 
was the most significant and probative.  In summary, the 
Board concludes that this evidence, overall, shows the 
veteran's psychiatric disability more closely reflects total 
disablement as contemplated a the 100 percent evaluation 
based on unemployability due to his PTSD under the rating 
scheme in effect prior to November 7, 1996.  Thereafter, 
there does not appear to have been appreciable improvement to 
warrant a changed rating at any time in the appeal period 
prior to October 10, 1997.  The Board has applied the liberal 
rules regarding the effective date for an increased 
evaluation as it was ascertainable with the year of the 
formal claim for increase in July 1996.  However, the Board 
must point out that that the increase in disability must be 
ascertainable in order to support the increased evaluation 
and the record simply does not show an ascertainable increase 
in PTSD prior to the hospitalization that began late in 
November 1995.

The issue of whether the veteran was entitled to a total 
disability evaluation based on a TDIU prior to October 10, 
1997, is mooted with this decision granting a 100 percent 
schedular evaluation for PTSD from January 1, 1996.  In 
essence, the same reasoning the Board provided in the June 
2004 decision is applicable.  That being with the grant of a 
100 percent schedular evaluation, there no longer exists any 
case or controversy as to the entitlement to the same rating 
on an alternative basis for the same evaluation.  

Having resolved the veteran's claim on a schedular basis and 
thereby granting the maximum benefit, there is no longer a 
question or controversy regarding the entitlement to a TDIU 
for the period in question.  He received a 100 percent 
evaluation from the date of his VA hospital admission in 
November 1995 under another provision in the regulations.  
The VA was obligated to consider the TDIU since the veteran 
did submit evidence of unemployability.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001); cf. Norris (Robert) v. 
West, 12 Vet. App. 413, 419-21 (1999).  However, the paucity 
of information does not permit the Board to find that PTSD 
increased in severity during the relevant period prior to the 
VA hospital admission in November 1995.  Nor are any 
exceptions to the mootness doctrine present.  See, for 
example, Thomas v. Brown, 9 Vet. App. 269, 270 (1996); 
Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995) and Bond v. 
Derwinski, 2 Vet. App. 376, 377 (1992).  See also, 
38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101 and 
VAOPGCPREC 6-99.  See also ZP v. Brown, 8 Vet. App. 303 
(1995).  




ORDER

A schedular rating of 100 percent for PTSD is granted from 
January 1, 1996, subject to the regulations governing the 
payment of monetary awards.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


